[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 291 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 292 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 293 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 294 
No error was committed in sustaining the objection to the question as to how much the beans sold were worth. The true inquiry was as to their value compared with the sample by which they were sold. They may have been worth much less than the price paid for them and yet fairly represented by the sample. The first exception to the charge was founded upon a misapprehension of what the charge was. It seems to have been founded upon the idea that the judge intended to instruct the jury that the principles concerning sales by samples was inapplicable to this case, whereas it was the reverse, and the illustration of the judge shows it to be so. If the second exception had been founded upon any fact stated by the judge, it would have given the plaintiff, and not the defendant, cause of complaint. A peremptory charge to deduct seventy-three barrels was what the defendant exacted and the plaintiff did not want. The third exception, as the same is stated, is an exception to a statement of the truth. The notice of rejection was given on the 8th November. Judgment must be affirmed.